SCHWARTZ, Senior Judge
(specially concurring).
Because the state seems to have, in effect, returned Dr. Espinal’s money to the federal government even though it had not asked for it or even indicated in any way that it would insist on the super-technicality which resulted in the forfeiture of his well-earned fees, I think there is a real legal possibility that the agency acted as an officiously intermeddling “volunteer” which was not entitled to recover the funds. See Boley v. Daniel, 72 Fla. 121, 72 So. 644 (1916). Unfortunately, however, this claim was never raised below (or, indeed, on appeal) and it therefore cannot be considered now. Since the court has correctly resolved the issues which are properly before us, I must concur in the affirmance of this thoroughly unjust result. Cf Fraga v. Dep’t of Health & Rehabilitative Servs., 464 So.2d 144 (Fla. 3d DCA 1985), pet. for review denied, 475 So.2d 694 (Fla.1985).